Citation Nr: 1745401	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-15 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in June 2016.  In February 2017, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and for development and readjudication in accordance with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the Board's June 2016 decision was flawed in two respects.  The first was that the Board failed to consider lay statements (particularly lay statements by the Veteran's wife and son regarding the impact of the Veteran's hearing loss).  

The second finding of fault was in the fact that the Board did not return the January 2016 VA examination report back to the examiner for clarification.  The examiner opined that the Veteran's PTSD "does not cause social or occupational impairment" because he "has worked for [REDACTED] for over 37 years."  The parties to the JMR pointed out that the record reflects that the Veteran stopped working at [REDACTED] in 1992.  Consequently, the examiner's reliance on the Veteran's employment at [REDACTED], without further explanation, is insufficient to inform the Board of whether the Veteran's PTSD currently causes occupational or social impairment. 

The Board notes that the Veteran underwent a July 2016 VA examination by the same examiner that conducted the January 2016 examination.  In July 2016, she opined that the Veteran's disability was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  There was no rationale to explain the change of opinion or to support the new opinion.    

The Board finds that in order to be compliant with the February 2017 JMR, the claim must be remanded so that the RO can obtain an addendum opinion from the January 2016 psychiatric examiner.  The examiner should render an opinion regarding the Veteran's current social and occupational impairment (noting that the Veteran stopped working at [REDACTED] 25 years ago).  Moreover, the examiner should provide a thorough rationale to support her conclusion.    

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the January 2016 psychiatric examiner.  The examiner should render an opinion regarding the Veteran's current social and occupational impairment (noting that the Veteran stopped working at [REDACTED] 25 years ago).  Moreover, the examiner should provide a thorough rationale to support her conclusion.     

If the January 2016 examiner is not available, then the RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  The examination should review the claims file to become familiar with the Veteran's pertinent mental health history, eduction, and training.  Then, the examiner should comment on the effect that the service-connected psychiatric disorder has on his ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, then readjudicate the issue on appeal and determine if the benefits sought can be granted.  If the benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

